
	

113 S278 IS: Job Preservation and Sequester Replacement Act of 2013
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 278
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Whitehouse (for
			 himself, Mr. Harkin,
			 Mr. Sanders, Mr. Levin, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To replace the Budget Control Act sequester for fiscal
		  year 2013 by eliminating tax loopholes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Job Preservation and Sequester
			 Replacement Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Elimination of sequestration for fiscal year
				2013
					Sec. 101. No sequestration for 2013.
					TITLE II—Elimination of Tax Loopholes for High-Income
				Taxpayers
					Sec. 201. Minimum tax for high-income earners.
					Sec. 202. Requiring high-income professionals to pay their
				payroll taxes.
					Sec. 203. Elimination of private jet giveaway.
					TITLE III—Elimination of tax loopholes for offshoring
				manufacturers
					Sec. 301. Ending tax breaks for offshoring
				manufacturers.
					TITLE IV—Elimination of tax loopholes for oil and gas
				companies
					Sec. 401. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 402. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
					Sec. 403. Limitation on deduction for intangible drilling and
				development costs.
					Sec. 404. Limitation on percentage depletion allowance for oil
				and gas wells.
					Sec. 405. Limitation on deduction for tertiary
				injectants.
					Sec. 406. Repeal of outer Continental Shelf deep water and deep
				gas royalty relief.
				
			IElimination of
			 sequestration for fiscal year 2013
			101.No
			 sequestration for 2013
				(a)In
			 generalSection 251A(3)(E) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901a(3)(E)) is amended by striking $24,000,000,000 and inserting
			 $109,300,000,000.
				(b)Repeal of
			 Budget Control Act sequester for fiscal year 2013
					(1)RepealSection
			 901(e) of the American Taxpayer Relief Act of 2012 (Public Law 112–240) is
			 repealed.
					(2)BBEDCASection
			 251A of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 901a)
			 is amended—
						(A)in paragraph (4),
			 by striking On March 1, 2013, for fiscal year 2013, and in and
			 inserting In;
						(B)in paragraph (5),
			 by striking 2013 and inserting 2014;
						(C)in paragraph (6),
			 by striking 2013 and inserting 2014; and
						(D)in paragraph
			 (7)—
							(i)by
			 striking reductions.— and all that follows through
			 On the date of the submission and inserting
			 reductions.—On the date of the submission;
			 and
							(ii)by
			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively.
							IIElimination of
			 Tax Loopholes for High-Income Taxpayers
			201.Minimum tax
			 for high-income earners
				(a)In
			 generalSubchapter A of chapter 1 is amended by adding at the end
			 the following new part:
					
						VIIIFair share tax
				on high-income taxpayers
							
								Sec. 59B. Fair share tax.
							
							59B.Fair share tax
								(a)General
				rule
									(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
										(A)the amount
				determined under paragraph (2), and
										(B)a fraction (not
				to exceed 1)—
											(i)the numerator of
				which is the excess of—
												(I)the taxpayer's
				adjusted gross income, over
												(II)the dollar
				amount in effect under subsection (c)(1), and
												(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
											(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
										(A)the tentative
				fair share tax for the taxable year, over
										(B)the excess
				of—
											(i)the sum
				of—
												(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year, determined
				without regard to any tax liability determined under this section,
												(II)the tax imposed
				by section 55 for the taxable year, plus
												(III)the payroll tax
				for the taxable year, over
												(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
											(b)Tentative fair
				share taxFor purposes of this section—
									(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
										(A)the adjusted
				gross income of the taxpayer, over
										(B)the modified
				charitable contribution deduction for the taxable year.
										(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
										(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
											(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
											(ii)such amount,
				determined before the application of section 68.
											(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
										(c)High-Income
				taxpayerFor purposes of this section—
									(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
									(2)Inflation
				adjustment
										(A)In
				generalIn the case of a taxable year beginning after 2013, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2012 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
										(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
									(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such tax is attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during such taxable year, over
									(2)the deduction
				allowable under section 164(f) for such taxable year.
									(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
								(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
								.
				(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 is
			 amended by adding at the end the following new item:
					
						
							Part VIII—Fair share tax on high-Income
				taxpayers
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				202.Requiring
			 high-income professionals to pay their payroll taxes
				(a)In
			 generalSection 1402 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(m)Special rules
				for professional service businesses
							(1)Shareholders
				providing services to specified S corporations
								(A)In
				generalIn the case of an applicable shareholder who provides
				substantial services with respect to a professional service business referred
				to in subparagraph (C) of a specified S corporation—
									(i)such shareholder
				shall be treated as engaged in the trade or business of such professional
				service business with respect to items of income or loss described in section
				1366 which are attributable to such business, and
									(ii)such
				shareholder's net earnings from self-employment shall include such
				shareholder’s pro rata share of such items of income or loss, except that in
				computing such pro rata share of such items the exceptions provided in
				subsection (a) shall apply.
									(B)Treatment of
				family membersExcept as
				otherwise provided by the Secretary, the applicable shareholder’s pro rata
				share of items referred to in subparagraph (A) shall be increased by the pro
				rata share of such items of each member of such applicable shareholder’s family
				(within the meaning of section 318(a)(1)) who does not provide substantial
				services with respect to such professional service business.
								(C)Specified S
				corporationFor purposes of this subsection, the term
				specified S corporation means—
									(i)any S corporation
				which is a partner in a partnership which is engaged in a professional service
				business if substantially all of the activities of such S corporation are
				performed in connection with such partnership, and
									(ii)any other S
				corporation which is engaged in a professional service business if 75 percent
				or more of the gross income of such business is attributable to service of 3 or
				fewer shareholders of such corporation.
									(D)Applicable
				shareholderFor purposes of this paragraph, the term
				applicable shareholder means any shareholder whose modified
				adjusted gross income for the taxable year exceeds—
									(i)in the case of a
				shareholder making a joint return under section 6013 or a surviving spouse (as
				defined in section 2(a)), $250,000,
									(ii)in the case of a
				married shareholder (as defined in section 7703) filing a separate return, half
				of the dollar amount determined under clause (i), and
									(iii)in any other
				case, $200,000.
									(2)Partners
								(A)In
				generalIn the case of any partnership which is engaged in a
				professional service business, subsection (a)(13) shall not apply to any
				applicable partner who provides substantial services with respect to such
				professional service business.
								(B)Applicable
				partnerFor purposes of this paragraph, the term applicable
				partner means any partner whose modified adjusted gross income for the
				taxable year exceeds—
									(i)in the case of a
				partner making a joint return under section 6013 or a surviving spouse (as
				defined in section 2(a)), $250,000,
									(ii)in the case of a
				married partner (as defined in section 7703) filing a separate return, half of
				the dollar amount determined under clause (i), and
									(iii)in any other
				case, $200,000.
									(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business (or
				portion thereof) providing services in the fields of health, law, lobbying,
				engineering, architecture, accounting, actuarial science, performing arts,
				consulting, athletics, investment advice or management, or brokerage
				services.
							(4)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross income—
								(A)determined
				without regard to any deduction allowed under section 164(f), and
								(B)increased by the
				amount excluded from gross income under section 911(a)(1).
								(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations which
				prevent the avoidance of the purposes of this subsection through tiered
				entities or otherwise.
							(6)Cross
				referenceFor employment tax
				treatment of wages paid to shareholders of S corporations, see subtitle
				C.
							.
				(b)Conforming
			 amendmentSection 211 of the
			 Social Security Act is amended by adding at the end the following new
			 subsection:
					
						(l)Special rules
				for professional service businesses
							(1)Shareholders
				providing services to specified S corporations
								(A)In
				generalIn the case of an applicable shareholder who provides
				substantial services with respect to a professional service business referred
				to in subparagraph (C) of a specified S corporation—
									(i)such shareholder
				shall be treated as engaged in the trade or business of such professional
				service business with respect to items of income or loss described in section
				1366 of the Internal Revenue Code of 1986 which are attributable to such
				business, and
									(ii)such
				shareholder's net earnings from self-employment shall include such
				shareholder’s pro rata share of such items of income or loss, except that in
				computing such pro rata share of such items the exceptions provided in
				subsection (a) shall apply.
									(B)Treatment of
				family membersExcept as
				otherwise provided by the Secretary of the Treasury, the applicable
				shareholder’s pro rata share of items referred to in subparagraph (A) shall be
				increased by the pro rata share of such items of each member of such applicable
				shareholder’s family (within the meaning of section 318(a)(1) of the Internal
				Revenue Code of 1986) who does not provide substantial services with respect to
				such professional service business.
								(C)Specified S
				corporationFor purposes of this subsection, the term
				specified S corporation means—
									(i)any S corporation
				(as defined in section 1361(a) of the Internal Revenue Code of 1986) which is a
				partner in a partnership which is engaged in a professional service business if
				substantially all of the activities of such S corporation are performed in
				connection with such partnership, and
									(ii)any other S
				corporation (as so defined) which is engaged in a professional service business
				if 75 percent or more of the gross income of such business is attributable to
				service of 3 or fewer shareholders of such corporation.
									(D)Applicable
				shareholderFor purposes of this paragraph, the term
				applicable shareholder means any shareholder whose modified
				adjusted gross income for the taxable year exceeds—
									(i)in the case of a
				shareholder making a joint return under section 6013 of the Internal Revenue
				Code of 1986 or a surviving spouse (as defined in section 2(a) of such Code),
				$250,000,
									(ii)in the case of a
				married shareholder (as defined in section 7703 of such Code) filing a separate
				return, half of the dollar amount determined under clause (i), and
									(iii)in any other
				case, $200,000.
									(2)Partners
								(A)In
				generalIn the case of any partnership which is engaged in a
				professional service business, subsection (a)(12) shall not apply to any
				applicable partner who provides substantial services with respect to such
				professional service business.
								(B)Applicable
				partnerFor purposes of this paragraph, the term applicable
				partner means any partner whose modified adjusted gross income for the
				taxable year exceeds—
									(i)in the case of a
				partner making a joint return under section 6013 of the Internal Revenue Code
				of 1986 or a surviving spouse (as defined in section 2(a) of such Code),
				$250,000,
									(ii)in the case of a
				married partner (as defined in section 7703 of such Code) filing a separate
				return, half of the dollar amount determined under clause (i), and
									(iii)in any other
				case, $200,000.
									(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business (or
				portion thereof) providing services in the fields of health, law, lobbying,
				engineering, architecture, accounting, actuarial science, performing arts,
				consulting, athletics, investment advice or management, or brokerage
				services.
							(4)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross income as
				determined under section 62 of the Internal Revenue Code of 1986—
								(A)determined
				without regard to any deduction allowed under section 164(f) of such Code,
				and
								(B)increased by the
				amount excluded from gross income under section 911(a)(1) of such
				Code.
								.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				203.Elimination of
			 private jet giveaway
				(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (iv), by redesignating clause (v) as clause (vi), and by inserting after
			 clause (iv) the following new clause:
					
						(v)any general aviation aircraft,
				and
						.
				(b)Class
			 LifeParagraph (3) of section 168(g) of the Internal Revenue Code
			 of 1986 is amended by inserting after subparagraph (E) the following new
			 subparagraph:
					
						(F)General aviation
				aircraftIn the case of any general aviation aircraft, the
				recovery period used for purposes of paragraph (2) shall be 12
				years.
						.
				(c)General aviation
			 aircraftSubsection (i) of section 168 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (19) the following new
			 paragraph:
					
						(20)General
				aviation aircraftThe term general aviation
				aircraft means any airplane or helicopter (including airframes and
				engines) not used in commercial or contract carrying of passengers or freight,
				but which primarily engages in the carrying of
				passengers.
						.
				(d)Effective
			 dateThis section shall be effective for property placed in
			 service after December 31, 2012.
				IIIElimination of
			 tax loopholes for off­shor­ing manufacturers
			301.Ending tax
			 breaks for offshoring manufacturers
				(a)General
			 RuleSubsection (a) of section 954 of the Internal Revenue Code
			 of 1986 is amended by striking the period at the end of paragraph (5) and
			 inserting , and, by redesignating paragraph (5) as paragraph
			 (4), and by adding at the end the following new paragraph:
					
						(5)imported property
				income for the taxable year (determined under subsection (j) and reduced as
				provided in subsection
				(b)(5)).
						.
				(b)Definition of
			 Imported Property IncomeSection 954 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(j)Imported
				Property Income
							(1)In
				generalFor purposes of subsection (a)(5), the term
				imported property income means income (whether in the form of
				profits, commissions, fees, or otherwise) derived in connection with—
								(A)manufacturing,
				producing, growing, or extracting imported property;
								(B)the sale,
				exchange, or other disposition of imported property; or
								(C)the lease,
				rental, or licensing of imported property.
								Such term
				shall not include any foreign oil and gas extraction income (within the meaning
				of section 907(c)) or any foreign oil related income (within the meaning of
				section 907(c)).(2)Imported
				propertyFor purposes of this subsection—
								(A)In
				generalExcept as otherwise provided in this paragraph, the term
				imported property means property which is imported into the United
				States by the controlled foreign corporation or a related person.
								(B)Imported
				property includes certain property imported by unrelated
				personsThe term imported property includes any
				property imported into the United States by an unrelated person if, when such
				property was sold to the unrelated person by the controlled foreign corporation
				(or a related person), it was reasonable to expect that—
									(i)such property
				would be imported into the United States; or
									(ii)such property
				would be used as a component in other property which would be imported into the
				United States.
									(C)Exception for
				property subsequently exportedThe term imported
				property does not include any property which is imported into the United
				States and which—
									(i)before
				substantial use in the United States, is sold, leased, or rented by the
				controlled foreign corporation or a related person for direct use, consumption,
				or disposition outside the United States; or
									(ii)is used by the
				controlled foreign corporation or a related person as a component in other
				property which is so sold, leased, or rented.
									(D)Exception for
				certain agricultural commoditiesThe term imported
				property does not include any agricultural commodity which is not grown
				in the United States in commercially marketable quantities.
								(3)Definitions and
				special rules
								(A)ImportFor
				purposes of this subsection, the term import means entering, or
				withdrawal from warehouse, for consumption or use. Such term includes any grant
				of the right to use intangible property (as defined in section 936(h)(3)(B)) in
				the United States.
								(B)United
				statesFor purposes of this subsection, the term United
				States includes the Commonwealth of Puerto Rico, the Virgin Islands of
				the United States, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
								(C)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means any person who is not a related person with respect to the
				controlled foreign corporation.
								(D)Coordination
				with foreign base company sales incomeFor purposes of this
				section, the term foreign base company sales income shall not
				include any imported property
				income.
								.
				(c)Separate
			 Application of Limitations on Foreign Tax Credit for Imported Property
			 Income
					(1)In
			 generalParagraph (1) of section 904(d) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by
			 inserting after subparagraph (A) the following new subparagraph:
						
							(B)imported property
				income,
				and
							.
					(2)Imported
			 property income definedParagraph (2) of section 904(d) of such
			 Code is amended by redesignating subparagraphs (I), (J), and (K) as
			 subparagraphs (J), (K), and (L), respectively, and by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)Imported
				property incomeThe term imported property income
				means any income received or accrued by any person which is of a kind which
				would be imported property income (as defined in section
				954(j)).
							.
					(3)Conforming
			 amendmentClause (ii) of section 904(d)(2)(A) of such Code is
			 amended by inserting or imported property income after
			 passive category income.
					(d)Technical
			 Amendments
					(1)Clause (iii) of
			 section 952(c)(1)(B) of the Internal Revenue Code of 1986 is amended—
						(A)by redesignating
			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),
			 and
						(B)by inserting
			 after subclause (I) the following new subclause:
							
								(II)imported
				property
				income,
								.
						(2)The last sentence
			 of paragraph (4) of section 954(b) of such Code is amended by striking
			 subsection (a)(5) and inserting subsection
			 (a)(4).
					(3)Paragraph (5) of
			 section 954(b) of such Code is amended by striking and the foreign base
			 company oil related income and inserting the foreign base
			 company oil related income, and the imported property income.
					(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders within which or with
			 which such taxable years of such foreign corporations end.
				IVElimination of
			 tax loopholes for oil and gas companies
			401.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally
				applicable income taxFor
				purposes of this subsection—
								(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or
				possession.
									.
				(b)Effective
			 Date
					(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
					402.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule
				for certain oil and gas incomeIn the case of any taxpayer who is
				a major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				403.Limitation on
			 deduction for intangible drilling and development costs
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2012.
				404.Limitation on percentage depletion
			 allowance for oil and gas wells
				(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
				405.Limitation on
			 deduction for tertiary injectants
				(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Application
				with respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2012.
				406.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
				(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
				(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
				
